McCabe, J.
This was a suit by the appellee against the appellant for a writ of mandate. The object of the appellee in obtaining the writ was to compel the appellant, as auditor of Dubois county, to approve fehe bond tendered by appellee as secretary of the board of school trustees of the town of Jasper, in said county. The precise questions involved in this case, and every one of them, were decided adversely to appellant in Koerner v. State, ex rel., 148 Ind. 158 ; on the authority of that case, therefore, the judgment in this case is affirmed.